Appeal from a judgment of the Supreme Court entered in the Otsego county clerk’s office on the 27th day of September, 1940, upon a directed verdict. Plaintiff was the mother of Dr. Grogan, whom defendant married in 1914. In 1921 the doctor gave his mother his promissory note for moneys which she had loaned him. On March 4, 1927, the doctor died leaving a wEl which gave aE of his property to defendant. Among his debts was that of his mother based on the note. The defendant proceeded as executrix to administer the doctor’s estate. She sold aE of his property, which amounted to about $4,730, and paid out of her own funds aE of the debts and administration expenses, amounting to about $4,956.25, not including the note of $2,400 held by the mother. In place of this note the *777defendant gave to the plaintiff her own note for $2,400, payable on demand three months after May 13, 1927. Defendant thereafter paid the mother interest on this note at the rate of six per cent per annum until about June 21, 1937. The trial court held that the consideration for the note from the defendant to the plaintiff was forbearance to present a claim against the estate of the decedent and to enforce such claim, and that this furnished a good consideration for the note. The evidence supports this conclusion. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenck and Poster, JJ.